DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, the Applicant argues [Remarks: pg. 8, 1st-2nd para.], that “As apparent from the figures and discussion throughout Liess, the diode lasers are positioned under a lens and there is no reflector above any one of the diode lasers. Further, the structure of Liess does not allow for combination with a reflector being positioned above any of the diode lasers due to the lens positioning over and surrounding the diode lasers. As discussed throughout Liess the lens is 10 is positioned over all of the diode lasers so that the light from the diode lasers will pass through the lens. As apparent from Liess, there is no place for a reflector to be positioned without altering the lens structure that directs the light from the diode lasers. Accordingly, the Liess structure may not be combined with the reflector.
FIGs. 20-22 of Liess illustrate a slightly different embodiment where each of the diode lasers appear to be in a TO can with a lens positioned over each of the TO cans. The Assignee respectfully submits that the embodiments of FIGs. 20-22 are not directed to self-mixing interference based sensing, thus even though each of the diode lasers have a single lens positioned over the TO can, there would be no reason to position a reflector over the diode lasers. Therefore, Liess does not disclose, “a reflector positioned over one of the first, second, or third VCSEL,” as recited at least in part in amended claim 1.” 
The Office respectfully disagrees. 
Refer to figures 1b & 8-9b of Liess, note that there is space between user input surface, transparent window 12, and lens 10 where a reflector could be placed over one of the VCSEL laser.

Further, in paragraphs 137 & 84 of Liess, it teaches determining velocities of a user’s input via modulation of the VCSEL laser and counting of received pulses.  Basically the lasers utilized by figures 20-22 and figures 1b & paragraph 104 of Liess would both utilize self-mixing interference based sensing.
Refer to figure 1 of Van, which teaches positioning a reflector, reflector 15, over a VCSEL laser, VCSEL 11, for use in determination of a deflection caused by a user’s input [para. 49 & 59-60].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the touch input surface of the electronic device of Liess, with the teachings of Van, to improve the accuracy of sensing of touch input causing deflection along a z-axis, as taught by Van [para. 10].
Thus, Liess as modified by Van would be properly combinable and would teach amended independent claim 1.
Regarding rejection of claim 10, the Applicant argues [Remarks: pg. 9, 3rd - 4th para.], that “Independent claim 10 has been amended to recite at least in part, “a reflector positioned over one of the first, second, or third VCSEL.” As such, the Assignee believes that claim 10 is allowable over Liess and the other cited references for at least the same reasons as set forth above with respect to claim 1. Additionally, the Assignee notes that the deficiencies of Liess are not cured by Van Steenberge.
Therefore, at least in view of the foregoing, the Assignee respectfully submits that claim 10 is allowable over the cited portions of the Liess and Van Steenberge references. The Assignee makes this statement without reference to and without waiving any independent bases of patentability recited by these claims and, accordingly, reserves the right to argue such bases in a future paper or filing if necessary.”

Refer to response to claim 1 above. 
Thus, Liess as modified by Van teaches the amended independent claim 10.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-4, 7-8, & 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liess et al.  (US 20020104957), in view of Van Steenberge et al. (US 20120160031), hereinafter Van.
As to claim 1, Liess teaches an electronic device [abstract] comprising: 
a user input surface (transparent window 12) [figs. 1a-1b & para. 82] on the electronic device; 
a set of vertical-cavity surface-emitting lasers (VCSELs) (lasers of the type VCSEL) [figs. 1a-1b & para. 82] within the electronic device, each VCSEL emitting a beam of coherent light (beam 13 and beam 17) [fig. 1b & para. 82] toward the user input surface [figs. 1a-1b & para. 82], and each beam including a first amount of coherent light generated by the VCSEL [figs. 1a-2 & para. 82-84] and a second amount of coherent light [figs. 1a-2 & para. 82-84] reflected from the user input surface into the VCSEL and mixed with the first amount of coherent light [figs. 1a-2 & para. 82-84, 92, & 95]; 
a set of sensors (photo diode) [figs. 1a-2 & para. 23, 82-83, 92, & 99]; 
wherein: 
	a first beam (third diode laser) [para. 104-106 & 82 & fig. 1a-1b] of coherent light emitted by a first VCSEL intersects the user input surface at a right angle; 
	a second beam (beam 13) [fig. 1b & para. 82 & 104-106] of coherent light emitted by a second VCSEL intersects the user input surface at a first acute angle in a first plane; 

the set of sensors is configured to measure interferometric parameters associated with the first, second, and third beams of coherent light, and use the measured interferometric parameters to characterize a movement of a user input on the user input surface [para. 82-95 & 104-106].
Liess does not explicitly teach a reflector positioned over one of the first, second, or third VCSEL.
Van teaches the concept of an electronic device [abstract] that utilizes a first detected property (self-mixing interference corresponding to VCSEL 11) [fig. 1 & para. 59] associated with a first coherent light (light 20 emitted by VCSEL 11) [fig. 1 & para. 11, 58-59, & 49] is used in part to detect a deflection via a reflector of a touch input surface perpendicular to the touch input surface (touch input surface comprising compressible sensor layer 14 with reflector 15) [fig. 1 & para. 57-60, 49, 77, & 55].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the touch input surface of the electronic device of Liess, such that the touch input surface has a deflection, such that a first detected property associated with the first coherent light is used in part to detect an input of the touch input surface perpendicular to the touch input surface, as taught by Van, to improve the accuracy of sensing of touch input causing deflection along a z-axis, as taught by Van [para. 10].
Thus, Liess as modified by Van teaches a reflector positioned over one of the first, second, or third VCSEL (light from VCSEL laser reflect by reflector /object as modified corresponding to Z-axis) [Van: figs. 1-2 & para. 49 & 59-60 & Liess: fig. 2 & para. 104-106].
As to claim 2, Liess as modified by Van teaches the electronic device of claim 1, further comprising: 
a single lens associated with the second VCSEL and configured to direct the second beam of coherent light to intersect the user input surface at the first acute angle (lens 10) [Liess: figs. 1a-1b & para. 82, 104, & 111]; and 

Liess further teaches a first lens (lens 163) [figs. 20-21 & para. 135-136] associated with the second VCSEL and configured to direct the second beam of coherent light to intersect the user input surface at the first acute angle; and 
a second lens (lens 164) [figs. 20-21 & para. 135-136] associated with the third VCSEL and configured to direct the third beam of coherent light to intersect the user input surface at the second acute angle.
Because Liess and Van are in the same field of endeavor, i.e., VCSEL based user input  device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the single lens of the electronic device of Liess as modified by Van, with two lens, such that a first lens associated with the second VCSEL and configured to direct the second beam of coherent light to intersect the user input surface at the first acute angle; and a second lens associated with the third VCSEL and configured to direct the third beam of coherent light to intersect the user input surface at the second acute angle, as further taught by Liess, for the purposes of achieving the predictable result of steering a laser beam towards an input surface.
As to claim 3, Liess as modified by Van teaches the electronic device of claim 1, wherein the interferometric parameters include at least one of a junction voltage of at least one of the VCSELs, a bias current of at least one of the VCSELs, a power output of at least one of the VCSELs, and a supply voltage for at least one of the VCSELs [Liess: para. 93-94 & 96].
As to claim 4, Liess as modified by Van teaches the electronic device of claim 1, further comprising: 
a photodetector (photo diodes) [Liess: figs. 1a-2 & para. 23, 82-83, 92, & 99] associated with at least one VCSEL and configured to measure one of the interferometric parameters associated with the beam of coherent light of the at least one VCSEL [Liess: para. 23, 82-95, 99, & 104-106].
As to claim 7, Liess as modified by Van teaches the electronic device of claim 1, further comprising a processing unit configured to: 

perform a spectrum analysis of the measured interferometric parameters received from the at least one sensor [Liess: para. 95-99]; and 
determine a speed of the movement [Liess: para. 95-99 & 84-85] and a direction of the movement [para. 95-99 & 84-85] based at least in part on the spectrum analysis of the measured interferometric parameters received from the at least one sensor [Liess: figs. 2 & 6-7 & para. 13, 95-99, 102, & 84].
As to claim 8, Liess as modified by Van teaches the electronic device of claim 7, wherein: 
the determination of the speed of the movement is based at least in part on a first harmonic frequency determined by the spectrum analysis [Liess: figs. 2 & 6-7 & para. 84-85 & 95-100]; and 
the determination of the direction of the movement is based at least in part on a phase at a second harmonic frequency determined by the spectrum analysis (determination of forward direction and backward direction) [Liess: figs. 2 & 6-7 & para. 95-99].
As to claim 10, Liess teaches an electronic device [abstract] comprising: 
a touch input surface (transparent window 12) [figs. 1a-1b & para. 82]; 
a first laser (third diode laser) [para. 104-106 & 82 & fig. 1a-1b] within the electronic device and configured to emit a first coherent light toward the touch input surface; 
a second laser (lasers of the type VCSEL corresponding to beam 13) [figs. 1a-1b & para. 82 & 104-106] positioned within the electronic device and configured to emit a second coherent light toward the touch input surface; 
a third laser (lasers of the type VCSEL corresponding to beam 17) [figs. 1a-1b & para. 82 & 104-106] positioned within the electronic device and configured to emit a third coherent light toward the touch input surface; 
a set of sensors (photo diode) [figs. 1a-2 & para. 23, 82-83, 92, & 99] configured to detect a respective property associated with each of the first, second, and third emitted coherent lights [para. 82-84, 92, 95, 99, & 104-106]; 
wherein: 

	a first detected property (self-mixing of laser associated with third diode laser utilized for z direction detection) [para. 82-84, 92, 95, 99, & 104-106] associated with the first coherent light is used in part to detect an input of the touch input surface perpendicular to the touch input surface [para. 82-84, 92, 95, 99, & 104-106].
Liess does not explicitly the input is a deflection; and a reflector positioned over one of the first, second, or third VCSEL.
Van teaches the concept of an electronic device [abstract] that utilizes a first detected property (self-mixing interference corresponding to VCSEL 11) [fig. 1 & para. 59] associated with a first coherent light (light 20 emitted by VCSEL 11) [fig. 1 & para. 11, 58-59, & 49] is used in part to detect a deflection via a reflector of a touch input surface perpendicular to the touch input surface (touch input surface comprising compressible sensor layer 14 with reflector 15) [fig. 1 & para. 57-60, 49, 77, & 55].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the touch input surface of the electronic device of Liess, such that the touch input surface has a deflection, such that a first detected property associated with the first coherent light is used in part to detect an input of the touch input surface perpendicular to the touch input surface, as taught by Van, to improve the accuracy of sensing of touch input causing deflection along a z-axis, as taught by Van [para. 10].
Thus, Liess as modified by Van teaches 	a first detected property [Liess: para. 82-84, 92, 95, 99, & 104-106] associated with the first coherent light is used in part to detect a deflection of the touch input surface perpendicular to the touch input surface [Van: fig. 1 & para. 57-59, 49, 77, & 55]; 
	a second detected property [Liess: para. 82-84, 92, 95, 99, & 104-106]  associated with the second coherent light is used at least in part to detect a first lateral movement of the deflection [Van: fig. 1 & para. 57-59, 49, 77, & 55] of the touch input surface in a first direction [Liess: para. 82-84, 92, 95, 99, & 104-106]; and 
	a third detected property [Liess: para. 82-84, 92, 95, 99, & 104-106] associated with the third coherent light is used at least in part to detect a second lateral movement of the deflection [Van: fig. 
a reflector positioned over one of the first, second, or third VCSEL (light from VCSEL laser reflect by reflector /object as modified corresponding to Z-axis) [Van: figs. 1-2 & para. 49 & 59-60 & Liess: fig. 2 & para. 104-106]. 
As to claim 11, Liess as modified by Van teaches the electronic device of claim 10, wherein at least one of the first, second, or third detected property is an interferometric parameter associated with the respective first, second, or third coherent light [Liess: para. 82-95 & 104-106].
As to claim 12, Liess as modified by Van teaches the electronic device of claim 11, wherein the interferometric parameter is one of a junction voltage, a bias current, a power supply voltage, or a power output of the respective laser [Liess: para. 93-94 & 96].
As to claim 13, Liess as modified by Van teaches the electronic device of claim 10, further comprising a photodetector configured to detect at least one of the first, second, or third detected property [Liess: para. 23, 82-95, 99, & 104-106].
As to claim 14, Liess as modified by Van teaches the electronic device of claim 10, wherein the first, second, and third lasers are vertical-cavity surface-emitting lasers (VCSELs) [Liess: para. 82 & 44].
As to claim 15, Liess as modified by Van teaches the electronic device of claim 14, wherein:
the reflector comprises a reflective material on the touch input surface configured to cause reflections of the first coherent light toward the first laser (light from VCSEL laser reflect by reflector /object as modified) [Van: figs. 1-2 & para. 49 & 59-60 & Liess: fig. 2 & para. 104-106]; and
	the reflections of the first coherent light induce self-mixing interference within the first laser (self-mixing interference) [Van: para. 49 & 59-61 & Liess: para. 82-84, 92, 95, 99, & 104-106].
As to claim 16, Liess as modified by Van teaches the electronic device of claim 10, further comprising a processing unit configured to: 
receive signals corresponding to the first, second, and third detected properties [Liess: para. 95, 23, 82-83, 92, & 99]; 
perform a spectrum analysis of the received signals [Liess: para. 95-99]; and 

As to claim 17, Liess as modified by Van teaches the electronic device of claim 16, wherein: 
a speed of the first lateral movement in the first direction is determined based in part on a first harmonic frequency determined by the spectrum analysis [Liess: figs. 2 & 6-7 & para. 84-85, 95-100, & 104-106]; and 
a direction of the second lateral movement in the first direction is determined based in part on a second harmonic frequency determined by the spectrum analysis (determination of forward direction and backward direction) [Liess: figs. 2 & 6-7 & para. 95-99, 84-85, & 104-106].
As to claim 18, Liess as modified by Van teaches the electronic device of claim 10, further comprising: 
a single lens (lens 10) [Liess: figs. 1a-1b & para. 82, 104-106, & 111] associated with the second laser and configured to direct the emitted second coherent light to intersect the touch input surface at a first angle other than perpendicular to the touch input surface; and 
the single lens (lens 10) [Liess: figs. 1a-1b & para. 82, 104-106, & 111] associated with the third laser and configured to direct the emitted third coherent light to intersect the touch input surface at a second angle other than perpendicular to the touch input surface.
Liess further teaches a first lens (lens 163) [figs. 20-21 & para. 135-136] associated with the second laser and configured to direct the emitted second coherent light to intersect the touch input surface at a first angle other than perpendicular to the touch input surface; and 
a second lens (lens 164) [figs. 20-21 & para. 135-136] associated with the third laser and configured to direct the emitted third coherent light to intersect the touch input surface at a second angle other than perpendicular to the touch input surface.
Because Liess and Van is in the same field of endeavor, i.e., VCSEL based user input  device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the single lens of the electronic device of Liess as modified by Van, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID TUNG/             Primary Examiner, Art Unit 2694